decision on December 17, 2014, and motion for conflict of interest, we lack
                jurisdiction.    Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135
                (1990). To the extent that appellant appeals from decisions resolving his
                motions to correct/vacate illegal sentence, and a post-conviction petition
                for a writ of habeas corpus, these appeals are premature as no decisions,
                oral or written, had been made on the motions and petition when
                appellant filed his appeal. Because appellant failed to designate an
                appealable order, we lack jurisdiction over these appeals, and we
                                ORDER these appeals DISMISSED.




                                                    Agser          J
                                          Parraguirre '



                Douglas




                cc: Hon. William D. Kephart, District Judge
                     Hon. David B. Barker, District Judge
                     Thomas Edward O'Donnell
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A